Citation Nr: 1455878	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Concerning evidence of a current disability, VA treatment records include complaints of tinnitus.    

With respect to an in-service injury or disease, the Veteran reported that he was exposed to high levels of noise.  The Veteran's service treatment records are unavailable.  When a veteran's service treatment records are unavailable, the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran's DD Form 214 reflects that his military occupational specialty ("MOS") was rifleman.  A July 2009 VA audiological examination report noted findings in the summary of the Institute of Medicine report submitted by the Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from WWII to the present.  The examiner stated that the Institute of Medicine Report indicated that noise levels can be very high with weapon systems and noise levels are sufficient to cause hearing loss and tinnitus.  Accordingly, the Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma.

In terms of a relationship between the Veteran's tinnitus and his in-service injury, the Veteran was provided a VA audiological examination in July 2009.  The VA examiner opined that the Veteran's tinnitus was not caused by or a result of his military service.  The examiner explained that the Veteran reported that he had tinnitus following his time on the rifle range, but that he had not had any "type of ringing or buzzing noise since the military."  The examiner stated that the Veteran "denied any current or recent episodes of tinnitus."  However, review of the record shows that the Veteran made several statements indicating that he had tinnitus since active service or shortly after separation from active service.  For example, a September 2009 VA audiology consult note shows that the Veteran reported tinnitus that was periodic and occurred daily since his military service.  In the August 2009 notice of disagreement, the Veteran stated that he had ringing in his ears ever since service.  He explained that he told the examiner that when he wore hearing aids, the ringing was not as noticeable.  However, when he removed the hearing aids, the ringing was present and persisted all night.  He stated that it was a miscommunication to the VA examiner.  The Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the Board finds that his statements are credible regarding his assertions of chronic symptoms of tinnitus since active service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the VA examiner provided a negative nexus opinion based on the Veteran's reported assertions during the examination, these statements are contrary to the Veteran's statements otherwise documented in the record and the September 2009 VA audio consult note.  The Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


